141 F.3d 1178
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jose Bernardo RIVAS, Petitioners,v.Immigration and Naturalization Service, Respondent.
No. 96-70960.D.C. No. Agu-znn-rvl.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 19, 1998.Decided Feb. 25, 1998.

Petition to Review a Decision of the Immigration and Naturalization Service.
Before BRUNETTI, THOMPSON, and T.G. NELSON, Circuit Judges.
ORDER*
The panel has considered respondent's motion to vacate and remand and it is hereby GRANTED.  The October 18, 1996, order of the Board of Immigrations is VACATED and the case is REMANDED to the Board for further determination of petitioner's eligibility for relief under the Nicaraguan Adjustment and Central American Relief Act, Pub.L. No. 105-100, 111 Stat. 2160 (Nov. 19, 1997), as amended by the Technical Corrections to Nicaraguan Adjustment and Central American Relief Act, Pub.L. No. 105-139, 111 Stat. 2644 (Dec. 2, 1997).
VACATED and REMANDED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3